DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEETER et al. (US 2008/0055348).
Deeter teaches a system for providing marked honeycomb structures, which read on containers. Deeter teaches  a computerized control system (11) storing at least one unique identifier for each container, to be applied to a respective container, a printing unit (16) comprising an ink delivery station (para. 0014), operatively connected with said computerized control system (para. 0030), able to print said identifier on each container, comprising a printing head configured for spraying said ink on an external surface of each container (para. 0014), displacement means (14) able to perform a relative rotation, translation or rotary translation between each container and the printing head during the printing of the identifier on the container, said displacement means being operatively connected with said computerized control system (para. 0031).
Regarding claim 2, Deeter teaches the ink comprises a silicate dioxide compound (para. 0024).  
Regarding claim 6, Deeter teaches the displacement means are operatively connected with said computerized control system so as to synchronize the relative movement between the printing head and the container with the ink-jet, so as to exactly reproduce the identifier on the external surface of the container (para. 0031).  
Regarding claim 11, Deeter teaches comprising an ink vitrification unit having an oven for curing the ink and ensure it is fully bonded to the glass container (para. 0021, 0053).  
Regarding claim 12, Deeter teaches that the printed marking is read by an identifier reader after the coating is applied (abstract) which indicates that the identifier reader is placed after the ink vitrification unit

Claim(s) 1, 3, 5, 11-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOEDTLI (WO 2017/157784).
Toedtli teaches a system for providing marked glass containers. Toedtli teaches  a computerized control system (190) storing at least one unique identifier for each container, to be applied to a respective container, a printing unit (see figure 1B) comprising an ink delivery station (139), operatively connected with said computerized control system (page 20 lines 2-13), able to print said identifier on each container, comprising a printing head configured for spraying said ink on an external surface of each container page 17 lines 30-31), displacement means (134 in figure 1B, page 19 lines 1-2) able to perform a relative rotation, translation or rotary translation between each container and the printing head during the printing of the identifier on the container, said displacement means being operatively connected with said computerized control system (page 20 lines 8-13).
Regarding claim 3, Toedtli teaches the ink delivering station comprises a plurality of printing heads, each one printing a different color (page 18 lines 1-4).  
Regarding claim 5, Toedtli teaches the containers are glass containers (page 1 lines 16-28). It is noted that the limitation “which are pre-heated before being printed by the printing head” doesn’t provide patentable weight to the claim since it describes the manner of operating the device. See MPEP 2114.  
Regarding claim 11, Toedtli teaches an ink vitrification unit having an oven, furnace or annealing unit for curing the ink and ensure it is fully bonded to the glass container (page 10 lines 7-11).  
Regarding claim 12, Toedtli teaches that the printed marking is read by an identifier reader after the coating is applied (page 10 lines 27-33) which indicates that the identifier reader is placed after the ink vitrification unit
Regarding claim 13, Toedtli teaches a system for providing marked containers and a drug filling station able to fill said marked containers with a drug (page 5 lines 8-9, page 19 lines 15-26).  
Regarding claim 14, Toedtli teaches a glass container manufacturing line comprising a forming station for the containers (page 4 lines 13-14) and a system for providing marked glass containers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEETER et al. (US 2008/0055348) in view of LYON et al. (US 2009/0130395).
Deeter teaches a system for providing marked containers. Deeter is silent to providing the printing station with a cleaner device for the printing head.  
Lyon teaches a system for providing marked glass by using a printing station with print heads (para. 0032). Lyon teaches that the print heads must be cleaned before and after a change of ink, after use, or after prolonged down-time (para. 0032). It would have been obvious to one of ordinary skill in the art to modify the system of Deeter to include a cleaner device for the printing head in order to keep the print head in good working order, as taught by Lyon (para. 0032).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOEDTLI (WO 2017/157784) in view of LYON et al. (US 2009/0130395).
Toedtli teaches a system for providing marked containers. Toedtli is silent to providing the printing station with a cleaner device for the printing head.  
Lyon teaches a system for providing marked glass by using a printing station with print heads (para. 0032). Lyon teaches that the print heads must be cleaned before and after a change of ink, after use, or after prolonged down-time (para. 0032). It would have been obvious to one of ordinary skill in the art to modify the system of Toedtli to include a cleaner device for the printing head in order to keep the print head in good working order, as taught by Lyon (para. 0032).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEETER et al. (US 2008/0055348) in view of O’BRIEN et al. (US 2006/0099334).
Deeter teaches a system for providing marked containers. Deeter is silent to the computerized control system storing the geometry of the container to be associated with each identifier.  
O’Brien teaches a system for providing marked glass comprising a computerized control system. O’Brien teaches that the computerized control system stores the geometry of the container to be associated with each identifier (para. 0018), in order to synchronize the relative movement between the marking means and the container in view of the geometry of the container (para. 0019).
It would have been obvious to one of ordinary skill in the art to modify the system of Deeter for the computerized control system to store the geometry of the container to be associated with each identifier as taught by O’Brien in order to be able to use the system without the need for operator input (O’Brien para. 0019).
Regarding claim 8, Deeter teaches at least one identifier reader able to read the identifier printed on each container, the identifier reader being connected with said control system for comparing the identifier printed in each container with the correspondent unique identifier stored for each container, a selecting unit able to discard, reject and/or block a container in case of negative correspondence between the printed identifier and the stored identifier for each container (para. 0015).  
Regarding claim 9, Deeter teaches the system is provided with lighting means suitable for lighting the identifier printed on the container during the reading of the identifier by the identifier reader (para. 0039).  
Regarding claim 10, Deeter teaches the displacement means and the lighting means are operatively connected with said computerized control system to synchronize each other, so that the relative position between the identifier reader and the lighting means is adjusted in view of the type of identifier and/or container (para. 0039).  

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOEDTLI (WO 2017/157784) in view of O’BRIEN et al. (US 2006/0099334).
Toedtli teaches a system for providing marked containers. Toedtli is silent to the computerized control system storing the geometry of the container to be associated with each identifier.  
O’Brien teaches a system for providing marked glass comprising a computerized control system. O’Brien teaches that the computerized control system stores the geometry of the container to be associated with each identifier (para. 0018), in order to synchronize the relative movement between the marking means and the container in view of the geometry of the container (para. 0019).
It would have been obvious to one of ordinary skill in the art to modify the system of Toedtli for the computerized control system to store the geometry of the container to be associated with each identifier as taught by O’Brien in order to be able to use the system without the need for operator input (O’Brien para. 0019).
Regarding claim 8, Toedtli teaches at least one identifier reader able to read the identifier printed on each container, the identifier reader being connected with said control system for comparing the identifier printed in each container with the correspondent unique identifier stored for each container, a selecting unit able to discard, reject and/or block a container in case of negative correspondence between the printed identifier and the stored identifier for each container (page 10, lines 27-33, page 14 lines 19-22).  
Regarding claim 9, Toedtli teaches the system is provided with lighting means suitable for lighting the identifier printed on the container during the reading of the identifier by the identifier reader (162).  
Regarding claim 10, Toedtli teaches the displacement means and the lighting means are operatively connected with said computerized control system to synchronize each other, so that the relative position between the identifier reader and the lighting means is adjusted in view of the type of identifier and/or container (page 18 line 36 – page 19 line 13).
 
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOEDTLI (WO 2017/157784).
Toedtli teaches a system for providing marked containers. Toedtli teaches a glass container manufacturing line comprising a forming station for the containers (page 4 lines 13-14) and a system for providing marked glass containers.
Toedtli is silent to the positioning of the forming station relative to the printing unit. However, it would have been obvious to one of ordinary skill in the art to position the forming station near to the printing unit in order to reduce the square footage of the system in order to lower costs since the cost or rent of a facility is based upon the square footage of the facility.
Regarding claims 16 and 17, it would have been obvious to one of ordinary skill in the art to try to place the printing unit either within the containers manufacturing line or outside the containers manufacturing line because those are the only two options for placement of the printing unit relative to the containers manufacturing line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741